Citation Nr: 0626754	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment.

2.  Entitlement to service connection for a facial deformity, 
to include sinus and right nose disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1952 to June 1954.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans.  


FINDINGS OF FACT

1.  The preponderance of the probative evidence fails to show 
that the veteran has a dental condition resulting from a 
combat wound or other service trauma.

2.  A facial deformity, to include sinus and right nose 
disorders, was not manifested in service or for over three 
decades after service discharge, and the preponderance of the 
evidence is against finding that the claimed disorder is 
related to service.  


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.381 
(2005).

2.  A facial deformity, to include sinus and right nose 
disorders, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a December 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In February and March 2003 responses Drs. H. G., 
Jr. and F. A. M. indicated that they had no clinical records 
for the veteran and that such records have been destroyed.  
On a December 2002 VA Form 21-4142, the veteran stated that 
Drs. J. Pike and G. G. were deceased.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claims.

The record also reflects that the originating agency 
adjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran asserts that the claimed disorders are the result 
of an injury to his face, involving his teeth, face and nose 
with multiple breaks, while on an obstacle course in hand-to-
hand combat training with the M-1 rifle/bayonet during basic 
training in July 1952.  



Dental Trauma

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2005).

The Board notes that VA regulations regarding dental 
disorders were revised, effective June 8, 1999, prior to the 
initiation of the veteran's claim.  See 64 Fed. Reg. 30,392 
(June 8, 1999).  The revision, however, had no effect on the 
types of dental disabilities for which service connection 
could be established.  Dental disabilities which may be 
awarded compensable disability ratings are now set forth 
under 38 C.F.R. 4.150 (2005).  These disabilities include 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
4.150, Diagnostic Codes 9900-9916 (2005).  There is no 
presumption of soundness for dental conditions.  Pre-existing 
dental disorders are not to be found to have been aggravated 
by service merely because treatment was received during 
service.  Salivary deposits, malposed teeth with no pathology 
shown, extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis are 
not to be service connected.  Treatable carious teeth, 
replacement missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, if they are manifested after 180 
days of service, in accordance with 38 C.F.R. § 17.161 
(2005).  See also 38 U.S.C.A. § 1712 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.381(a), 17.160 (2005).  Section 
3.381(b) requires a determination, when applicable, of 
whether the dental condition was due to combat or other 
service trauma, and whether the veteran had been a prisoner 
of war (POW).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The veteran does not contend that he sustained dental trauma 
in combat or was a POW, but he does claim that he has a 
dental condition due to in-service trauma.  

In view of the foregoing, the Board will deny entitlement to 
service connection for dental trauma for the purpose of 
obtaining VA outpatient dental treatment.  This is so because 
the veteran's service medical records show that a September 
1951 pre-induction examination report reveals fillings in 
teeth #s 1, 3, 17, 18, 20 and 32 and missing teeth #s 2, 14, 
19, 30, and 31.  A later July 1952 pre-induction examination 
report reflects missing teeth # 30 on the lower right and # 
19 on the lower left.  On July 24, 1952, within two weeks of 
entrance on duty, he received an extensive dental 
examination, which revealed slight/medium calculus and caries 
on tooth #8 on the upper right, and missing teeth #s 1 and 16 
on the upper right and left (third molars) and missing teeth 
#s 31 and 30 on the lower right and tooth # 19 on the lower 
left; all restorable teeth.  Tooth # 17 (third molar) on the 
lower left was noted to have nonrestorable caries, on which a 
bismuth iodoform paraffin paste (BIPP) dressing was placed on 
July 28, 1952 and later removed on August 1, 1952.  The 
veteran's June 4, 1954 separation examination report shows 
that the veteran had a complete dental examination at that 
time, that is, less than 90 days prior to his discharge on 
June 8, 1952.  The dental examiner noted that the veteran was 
in Class II for dental treatment purposes and indicated that 
he needed dental treatment for caries, tooth # 5 on the upper 
right and tooth # 15 on the upper left.  Teeth #s 1, 16, 17, 
19, 30, and 31 were noted to be missing teeth.  A February 
1955 dental rating sheet mirrors the above results for July 
1952 and June 1954, in response to the veteran's December 
1954 VA Form 10-2731 dental treatment claim.  In a January 
1956, the veteran admits that, in March 1955, he received a 
letter from the RO with his claim file number on it, which 
was likely the notice granting service connection for teeth 
#s 5 and 15 for one-time dental treatment.  

Here, the record does not demonstrate the existence of a 
current dental condition due to dental trauma for which 
service connection might be granted.  Service medical records 
show treatment for noncompensable dental conditions as a 
result of caries or periodontal disease.  None of the post-
service medical evidence shows a finding or treatment for a 
dental disorder.  The regulations listed above specifically 
prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth.  
Contrary to the veteran's contentions and the private 
physician's reiteration that the veteran suffered a facial 
injury in service, there is no evidence of any dental trauma, 
ancillary injury or residual impact involving the palate, the 
jaw, or other bone or muscles of the mouth in service.  The 
veteran was not in combat and was not a POW.  Thus, his 
statement's about in-service trauma during basic training are 
not accorded the credibility that such statements would had 
the injury been sustained in combat.  38 U.S.C.A. § 1154(b) 
(West 2002).  

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The October 2002 and April 2003 private physician's 
reiteration of the veteran's self-reported history is not 
competent medical evidence.  Mere acquiescence with the 
appellant's contentions does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board is not bound to accept medical 
opinions or conclusions, which are based on a history 
supplied by the appellant, where that history is unsupported 
by the medical evidence.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  This is so here, where this physician's own 
records in December 1988, reflect that the veteran denied 
trauma in the right maxillary sinus area and the veteran's 
separation examination report reflects normal clinical 
findings for the face, nose, sinuses, mouth and throat, and 
skin.  With no evidence of any trauma, the veteran's in-
service dental treatment has not resulted in a disability for 
which service connection is warranted.  The term "service 
trauma" does not include the intended effects of treatment 
provided during service.  VAOPGCPREC 5-97.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of his representative.  But they, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, 
their statements do not establish the required evidence 
needed.  And so his appeal must be denied.  

A Facial Deformity, to Include Sinus and Right Nose Disorders

The veteran has a current disorder.  In an October 2002 
letter, D. R. D., M.D. noted that the veteran had had 
endoscopic sinus surgery for chronic sinusitis and facial 
pain with nasal airway obstruction.  Multiple records also 
show treatment for sinusitis beginning in 1988.  

As discussed above, service medical records are silent for 
any findings or treatment for a facial deformity, including 
sinus and right nose disabilities.  The veteran's separation 
examination report reflected that his face, nose, and sinuses 
were normal.  The record is also silent for any mention of an 
incident in which the veteran was struck in the face.  

While the veteran has been shown to have a current disorder, 
the problem in this case is that there is no competent 
evidence linking it to a disorder or injury in service.  As 
noted earlier there are opinions from the veteran's private 
physician providing a nexus between service and current 
disability.  In letters dated in October 2002 and April 2003, 
Dr. D. attributed the veteran's scarring and deformity of the 
right side of the face to previous injury (being struck with 
a rifle in the right side of the face) in service.  He, then, 
opined that the veteran's current sinus disease is related to 
the initial service event.  Yet, this is not a competent 
opinion for the reasons noted above.  Thus, Board finds that 
Dr. D.'s opinion is not probative.  While Dr. D.'s expertise 
and knowledge of the veteran's disability are not in 
question, there is simply no objective evidence that the 
veteran's disorder is related to service as there is no 
evidence in the service records of a service injury to the 
face, which is the foundation of his opinion.  Dr. D. does 
not state the source of his finding of a service injury; it 
appears that the history used in the letter was provided by 
the veteran.  Therefore, Dr. D.'s opinion is not probative 
and is insufficient to establish service connection.     

There is also additional evidence against finding service 
connection in this case.  A December 1988 x-ray study reveals 
partial opacification of the right maxillary sinus consistent 
with congenital abnormality, which appeared to be bone and 
not soft tissue.  It was noted that the veteran denied trauma 
or previous surgery in this area.  He also had slight 
clouding of the right ethmoid sinus.  In an April 2003 
letter, Dr. D. followed up the earlier x-ray findings by 
noting that a more recent and accurate computed tomography 
(CT) scan showed approximately a 70 percent obstruction of 
the right maxillary sinus with thickened tissue and not bone.  
He noted that this supported the idea of severe traumatic 
injury to the right side of the face many years ago as 
contributing substantially to the veteran's current disorder.  
While Dr. D.'s April 2003 opinion refutes the earlier 
congenital finding on x-ray, it does not refute the veteran's 
1988 denial of trauma to the right side of the face/maxillary 
sinus, which is inconsistent with the veteran's present 
assertion that he was struck in the face during service.  
Furthermore, the first indication of a disorder in the record 
was not until 1988, which is over 30 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  
        
The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of the 
claimed disorder in service or for several decades following 
service.  Thus, while there is a current diagnosis of 
sinus/right nose disorder, there is no true indication that 
the veteran's current disorder is associated with service, as 
there is no continuity of symptoms.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  In view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and the first suggestion of a 
disorder more than 30 years after active duty, relating the 
veteran's currently diagnosed disorder to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).   

While the veteran and his representative have suggested that 
he has a facial deformity (sinus/right nose disorder) related 
to service, as lay persons, their statements do not establish 
the required evidence needed.  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a dental condition due to 
trauma in service for the purpose of VA outpatient dental 
treatment or a facial deformity related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

Service connection for dental trauma for VA outpatient dental 
treatment purposes, is denied.

Service connection for facial deformity, to include sinus 
disorder and right nose disorder, is denied. 



______________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


